 Case 2:21-bk-11697-BR          Doc 12 Filed 03/31/21 Entered 03/31/21 15:04:44                    Desc
                                 Main Document    Page 1 of 1


 1   Elissa D Miller, Trustee
     333 South Grand Ave. Suite 3400
 2   Los Angeles, CA 90071
     Telephone: (213) 626-2311
 3

 4                                     UNITED STATES BANKRUPTCY COURT
                                        CENTRAL DISTRICT OF CALIFORNIA
 5

 6
                                       CONTINUED 341 MEETING
 7

 8      In Re:                                                Case No.: 2:21-BK-11697
                                                              Chapter 7
 9       SIMPLY HYBRID, LLC

10

11      PLEASE TAKE NOTICE THAT THE 341 MEETING HAS BEEN CONTINUED TO:

12      DATE: 04/20/2021 TIME: 11:00 AM
13
        LOCATION: Telephonic Meeting
14      Here is the dial-in:
        Call 866-918-5491 and enter the Participant Code: 9337603
15      Make the call from a quiet area where there is as little background noise as possible. Do not use a
        speaker phone. Immediately place your phone on mute. As more than one Meeting will be held during
16      this period, listen for your case to be called. When your case is called, unmute your phone and identify
        yourself. If you become disconnected before your Meeting is finished, call back.
17

18      PLEASE TAKE FURTHER NOTICE THAT:

19      Debtor to provide the trustee additional documents including copies of 2016-2020 years tax returns and
        copies of all bank statements from June, 2019 through filing date.
20

21
        Dated: March 31, 2021                                       /s/ Elissa D. Miller
22                                                                  Elissa D. Miller
                                                                    Chapter 7 Trustee
23

24      I certify that I served the within notice on the above debtor(s) and the debtor(s)’ attorney on March 31,
25      2021.

26                                                  /s/ Lupe Cortez
                                                    Trustee Administrator
27                                                  lcortez@sulmeyerlaw.com
28
